
	
		I
		111th CONGRESS
		2d Session
		H. R. 5725
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2010
			Mr. Posey (for
			 himself and Mrs. Blackburn) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal
		  taxes on the income of senior citizens and to improve income security of senior
		  citizens.
	
	
		1.Short titleThis Act may be cited as the
			 Senior Citizens Income Security Act of
			 2010.
		2.Repeal of 1993
			 income tax increase on Social Security benefits
			(a)Restoration of
			 prior law formulaSubsection (a) of section 86 of the Internal
			 Revenue Code of 1986 is amended to read as follows:
				
					(a)In
				generalGross income for the taxable year of any taxpayer
				described in subsection (b) (notwithstanding section 207 of the
				Social Security Act) includes Social
				Security benefits in an amount equal to the lesser of—
						(1)one-half of the
				Social Security benefits received during the taxable year, or
						(2)one-half of the
				excess described in subsection
				(b)(1).
						.
			(b)Repeal of
			 adjusted base amountSubsection (c) of section 86 of such Code is
			 amended to read as follows:
				
					(c)Base
				amountFor purposes of this section, the term base
				amount means—
						(1)except as
				otherwise provided in this subsection, $25,000,
						(2)$32,000 in the
				case of a joint return, and
						(3)zero in the case
				of a taxpayer who—
							(A)is married as of
				the close of the taxable year (within the meaning of section 7703) but does not
				file a joint return for such year, and
							(B)does not live
				apart from his spouse at all times during the taxable
				year.
							.
			(c)Conforming
			 amendments
				(1)Subparagraph (A)
			 of section 871(a)(3) of such Code is amended by striking 85
			 percent and inserting 50 percent.
				(2)(A)Subparagraph (A) of
			 section 121(e)(1) of the Social Security Amendments of 1983 (Public Law 98–21)
			 is amended—
						(i)by striking (A)
			 There and inserting There;
						(ii)by striking (i)
			 immediately following amounts equivalent to; and
						(iii)by striking , less
			 (ii) and all that follows and inserting a period.
						(B)Paragraph (1) of section 121(e) of
			 such Act is amended by striking subparagraph (B).
					(C)Paragraph (3) of section 121(e) of
			 such Act is amended by striking subparagraph (B) and by redesignating
			 subparagraph (C) as subparagraph (B).
					(D)Paragraph (2) of section 121(e) of
			 such Act is amended in the first sentence by striking paragraph
			 (1)(A) and inserting paragraph (1).
					(d)Maintenance of
			 transfers to Hospital Insurance Trust Fund
				(1)In
			 generalThere are hereby appropriated to the Hospital Insurance
			 Trust Fund established under section 1817 of the Social Security Act amounts equal to the
			 reduction in revenues to the Treasury by reason of the enactment of this
			 section. Amounts appropriated by the preceding sentence shall be transferred
			 from the general fund at such times and in such manner as to replicate to the
			 extent possible the transfers which would have occurred to such Trust Fund had
			 this section not been enacted.
				(2)ReportsThe
			 Secretary of the Treasury or the Secretary’s delegate shall annually report to
			 the Committee on Ways and Means of the House of Representatives and the
			 Committee on Finance of the Senate the amounts and timing of the transfers
			 under this subsection.
				(e)Effective
			 dates
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2009.
				(2)Subsection
			 (c)(1)The amendment made by
			 subsection (c)(1) shall apply to benefits paid after December 31, 2009.
				(3)Subsection
			 (c)(2)The amendments made by
			 subsection (c)(2) shall apply to tax liabilities for taxable years beginning
			 after December 31, 2009.
				3.Eliminate
			 mandatory withdrawals on IRAs
			(a)In
			 generalSubsection (a) of
			 section 401 of the Internal Revenue Code of 1986 is amended by striking
			 paragraph (9).
			(b)Conforming
			 amendments
				(1)Section 403(b)(10)
			 of such Code is amended by striking  sections 401(a)(9) and
			 inserting  section.
				(2)Subsections (a)(6) and (b)(3) of section
			 408 of such Code are both amended by striking section 401(a)(9)
			 and.
				(3)Section 408A(c)(5) of such Code is amended
			 to read as follows:
					
						(5)Mandatory
				distribution rules not to apply before deathNotwithstanding subsections (a)(6) and
				(b)(3) of section 408 (relating to required distributions), the incidental
				death benefit requirements of section 401(a) shall not apply to any Roth
				IRA.
						.
				(4)Section 402(c) of such Code is
			 amended—
					(A)in paragraph (4) by striking subparagraph
			 (B), by inserting and at the end of subparagraph (A), and by
			 redesignating subparagraph (C) as subparagraph (B), and
					(B)in paragraph
			 (11)(A)—
						(i)by
			 inserting (as in effect on the day before the date of the enactment of
			 this phrase) after section 401(a)(9)(E), and
						(ii)by
			 inserting and at the end of clause (i), by striking ,
			 and at the end of clause (ii) and inserting a period, and by striking
			 clause (iii).
						(5)Section 409(d) of
			 such Code is amended by striking to any distribution required under
			 section 401(a)(9) or.
				(6)Section 457(d) of
			 such Code is amended—
					(A)in paragraph (1)
			 by striking subparagraph (B), by inserting and at the end of
			 subparagraph (A), and be redesignating subparagraph (C) as subparagraph (B),
			 and
					(B)by striking
			 paragraph (2) and redesignating paragraph (3) as paragraph (2).
					(7)Section 4974(b) of
			 such Code is amended by striking 401(a)(9).
				4.Eliminate payroll tax
			 for Medicare and Social Security beneficiaries
			(a)In
			 generalSection 3101 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					(d)ExceptionSubsections (a) and (b) shall not apply to
				any individual who—
						(1)is entitled to
				benefits under part A of title XVIII of the Social Security Act or is enrolled
				under part B of such title, or
						(2)is entitled to a
				monthly insurance benefit under title II of the Social Security Act based on
				such individual’s wages and self-employment
				income.
						.
			(b)Self-EmploymentSection 1401 of such Code is amended by
			 adding at the end the following new subsection:
				
					(d)ExceptionIn the case of any individual who—
						(1)is entitled to
				benefits under part A of title XVIII of the Social Security Act or is enrolled
				under part B of such title, or
						(2)is entitled to a monthly insurance benefit
				under title II of the Social Security Act based on such individual’s wages and
				self-employment income,
						subsections (a) and (b) shall be
				applied for the taxable year by substituting one-half of the percent otherwise
				specified in such
				subsections..
			(c)Effective
			 dates
				(1)The amendment made
			 by subsection (a) shall apply to wages paid after December 31, 2009.
				(2)The amendment made
			 by subsection (b) shall apply to enumeration paid in taxable years ending after
			 the date of the enactment of this Act.
				(d)Trust Funds Held
			 HarmlessThere is hereby
			 appropriated (out of any money in the Treasury not otherwise appropriated) for
			 each fiscal year to each fund under the Social Security Act an amount equal to
			 the reduction in the transfers to such fund for such fiscal year by reason of
			 the amendments made by this section.
			5.Authority to
			 elect voucher program instead of Medicare part A entitlement
			(a)In
			 generalSection 226 of the
			 Social Security Act (42 U.S.C. 426) is amended by adding at the end the
			 following new subsections:
				
					(k)Waiver of
				entitlement and election of voucher program
						(1)In
				generalNotwithstanding the previous provisions of this section,
				the Secretary shall establish a procedure under which an individual otherwise
				entitled under subsection (a) to benefits under part A of title XVIII may waive
				such entitlement and be automatically enrolled in the Medicare Alternative
				Voucher Program established under subsection (l) if—
							(A)at the time such waiver is made the
				individual—
								(i)has a health
				savings account described in subsection (d) of section 223 of the Internal
				Revenue Code of 1986; and
								(ii)is enrolled under a high deductible health
				plan, as defined in subsection (c)(1) of such section; and
								(B)the individual
				waives such entitlement during the individual’s initial enrollment period
				described in section 1837(d).
							(2)Treatment under
				the Internal Revenue Code of 1986An individual who waives
				entitlement under paragraph (1) shall not be treated as entitled to benefits
				under title XVIII for purposes of section 223(b)(7) of the Internal Revenue
				Code of 1986.
						(3)Ineligibility
				for part B or D benefitsAn individual shall not be eligible for
				benefits under part B or D of title XVIII during the period for which the
				individual waives entitlement under part A of such title under paragraph
				(1).
						(4)Termination of
				waiver and reenrollment under Medicare programThe Secretary
				shall establish a procedure under which an individual who waives entitlement
				under paragraph (1) may terminate such waiver during an annual period that
				shall be the same as the annual general enrollment period described in section
				1837(e). For purposes of applying parts B and D of title XVIII, such individual
				shall be treated as if the individual were entitled to benefits under part A of
				such title as of the date such individual terminates the waiver under this
				paragraph. An individual who has terminated such a waiver may not subsequently
				make such a waiver.
						(l)Medicare
				Alternative Voucher Program
						(1)Establishment of
				programThe Secretary shall establish a program to be known as
				the Medicare Alternative Voucher Program (in this subsection referred to as the
				voucher program) consistent with this subsection.
						(2)Automatic
				enrollmentAn individual who waives entitlement under subsection
				(k)(1) shall be enrolled in the voucher program for the period during which
				such waiver is in effect.
						(3)Amount of
				voucher
							(A)Amount based on
				age cohort
								(i)In
				generalSubject to clause (ii), for each month that an individual
				within an age cohort is enrolled in the voucher program, the Secretary shall
				provide a voucher to such individual in an amount that is equal to the monthly
				actuarial rate for that month computed under section 1818(d)(1) multiplied by
				the age cohort adjustment factor for such age cohort under subparagraph
				(B).
								(ii)Monthly
				limitThe amount of a voucher provided to an individual for a
				month may not exceed $200.
								(B)Age cohort
				adjustment factorFor each age cohort the Secretary shall
				determine an age cohort adjustment factor equal to the ratio of—
								(i)the monthly
				actuarial rate described in section 1818(d)(1) as determined by the Secretary
				for individuals in such age cohort, to
								(ii)the monthly
				actuarial rate described in such section.
								(C)Age cohort
				definedFor purposes of this paragraph, an age
				cohort means a group of individuals whose age falls within a span of 5
				consecutive years, consistent with the following:
								(i)The first such
				span begins at age 65.
								(ii)Other spans
				follow consecutively.
								(4)Permissible use
				of voucherA voucher under paragraph (3) may be used only for the
				following purposes:
							(A)As a contribution
				into a health savings account established by such individual, as described in
				subsection (k)(1)(A).
							(B)For payment of
				premiums for enrollment of such individual under a high deductible health plan
				described in such subsection.
							(5)Effect of
				subsequent termination of waiverIf an individual terminates a waiver under
				subsection (k)(3), the enrollment of such individual in the voucher program
				shall be terminated on the date on which the termination becomes
				effective.
						.
			(b)Amendment of
			 Internal Revenue Code of 1986Paragraph (7) of section 223(b) of
			 the Internal Revenue Code of 1986 (relating to Medicare eligible individuals)
			 is amended to read as follows:
				
					(7)Medicare
				eligible individuals
						(A)In
				generalThe limitation under
				this subsection for any month with respect to an individual shall be zero for
				any month such individual is entitled to benefits under title XVIII of the
				Social Security Act.
						(B)Medicare
				alternative voucher programIn the case of an individual who is
				enrolled in the Medicare Alternative Voucher Program under section 226(l) of
				the Social Security Act, the applicable limitation under subparagraphs (A) and
				(B) of paragraph (2) shall be increased by the amount of the voucher described
				in paragraph (3) of such section which is contributed to a health savings
				account of such
				individual.
						.
			(c)Effective
			 date
				(1)In
			 generalThe amendment made by subsection (a) shall take effect on
			 the date that is six months after the date of the enactment of this Act and
			 shall apply to an individual who becomes entitled to benefits under part A of
			 title XVIII of the Social Security Act on or after such date of the
			 enactment.
				(2)Amendment of
			 Internal Revenue Code of 1986The amendment made by subsection
			 (b) shall apply to months ending after the date referred to in paragraph (1),
			 in taxable years ending after such date.
				6.Partial exclusion
			 of interest, dividends, and capital gains received by individuals
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 amounts specifically excluded from gross income) is amended by inserting after
			 section 115 the following new section:
				
					116.Partial
				exclusion for interest, dividends, and capital gains received by
				individuals
						(a)In
				generalGross income does not
				include the sum of amounts received during the taxable year by an individual
				as—
							(1)dividends from a
				domestic corporation,
							(2)interest,
				and
							(3)capital
				gains.
							(b)LimitationThe
				aggregate amount excluded under subsection (a) for any taxable year shall not
				exceed $250 ($500 in the case of a joint return), as identified by the taxpayer
				on the return of tax for such year.
						(c)InterestFor purposes of this section, the term
				interest means—
							(1)interest on
				deposits with a bank (as defined in section 581),
							(2)amounts (whether
				or not designated as interest) paid in respect of deposits, investment
				certificates, or withdrawable or repurchasable shares, by—
								(A)a mutual savings
				bank, cooperative bank, domestic building and loan association, industrial loan
				association or bank, or credit union, or
								(B)any other savings
				or thrift institution which is chartered and supervised under Federal or State
				law, the deposits or accounts in which are insured under Federal or State law
				or which are protected and guaranteed under State law,
								(3)interest
				on—
								(A)evidences of
				indebtedness (including bonds, debentures, notes, and certificates) issued by a
				domestic corporation in registered form, and
								(B)to the extent
				provided in regulations prescribed by the Secretary, other evidences of
				indebtedness issued by a domestic corporation of a type offered by corporations
				to the public,
								(4)interest on
				obligations of the United States, a State, or a political subdivision of a
				State (not excluded from gross income of the taxpayer under any other provision
				of law), and
							(5)interest
				attributable to participation shares in a trust established and maintained by a
				corporation established pursuant to Federal law.
							(d)DividendsFor
				purposes of this section, the term dividend means qualified
				dividend income (as defined in paragraph (11)(B) of section 1(h)) (determined
				without regard to paragraph (13) thereof).
						(e)Special
				rulesFor purposes of this
				section—
							(1)Distributions
				from regulated investment companies and real estate investment
				trustsSubsection (a) shall apply with respect to distributions
				by—
								(A)regulated
				investment companies to the extent provided in section 854(c), and
								(B)real estate
				investment trusts to the extent provided in section 857(c)(3).
								(2)Distributions by
				a trustFor purposes of subsection (a), the amount of interest
				properly allocable to a beneficiary under section 652 or 662 shall be deemed to
				have been received by the beneficiary ratably on the same date that the
				interest was received by the estate or trust.
							(3)Certain
				nonresident aliens ineligible for exclusionIn the case of a
				nonresident alien individual, subsection (a) shall apply only—
								(A)in determining the
				tax imposed for the taxable year pursuant to section 871(b)(1) and only in
				respect of interest which are effectively connected with the conduct of a trade
				or business within the United States, or
								(B)in determining the
				tax imposed for the taxable year pursuant to section
				877(b).
								.
			(b)Conforming
			 amendments
				(1)The table of
			 sections for part III of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 115 the following new item:
					
						
							Sec. 116. Partial exclusion for interest, dividends, and
				capital gains received by
				individuals.
						
						.
				(2)Subsection (h) of
			 section 1 of such Code is amended by adding at the end the following:
					
						(13)Coordination
				with partial exclusion for interest, dividends, and capital gains received by
				individualsFor purposes of
				this section, dividends and capital gains excluded from gross income by section
				116 shall not be taken into
				account.
						.
				(3)Paragraph (2) of section 265(a) of such
			 Code is amended by inserting before the period at the end thereof the
			 following: , or to purchase or carry obligations or shares, or to make
			 deposits, to the extent the interest thereon is excludable from gross income
			 under section 116.
				(4)Subsection (c) of
			 section 584 of such Code is amended by adding at the end thereof the following
			 new sentence: The proportionate share of each participant in the amount
			 of interest received by the common trust fund and to which section 116 applies
			 shall be considered for purposes of such section as having been received by
			 such participant..
				(5)Subsection (a) of
			 section 643 of such Code is amended by redesignating paragraph (7) as paragraph
			 (8) and by inserting after paragraph (6) the following new paragraph:
					
						(7)InterestThere shall be included the amount of any
				interest excluded from gross income pursuant to section
				116.
						.
				(6)Section 854 of
			 such Code is amended by adding at the end thereof the following new
			 subsection:
					
						(c)Treatment under
				section 116 for other dividends and taxable interest
							(1)In
				generalFor purposes of
				section 116, in the case of any dividend (other than a dividend described in
				subsection (a)) received from a regulated investment company which meets the
				requirements of section 852 for the taxable year in which it paid the
				dividend—
								(A)the entire amount
				of such dividend shall be treated as interest if the aggregate interest
				received by such company during the taxable year equals or exceeds 75 percent
				of its gross income,
								(B)the entire amount
				of such dividend shall be treated as interest if the aggregate interest
				received by such company during the taxable year equals or exceeds 75 percent
				of its gross income, or
								(C)if subparagraphs
				(A) and (B) do not apply, a portion of such dividend shall be treated as a
				dividend (and a portion of such dividend shall be treated as interest) based on
				the portion of the company's gross income which consists of aggregate dividends
				or aggregate interest, as the case may be.
								For
				purposes of the preceding sentence, gross income and aggregate interest
				received shall each be reduced by so much of the deduction allowable by section
				163 for the taxable year as does not exceed aggregate interest received for the
				taxable year.(2)Notice to
				shareholdersThe amount of
				any distribution by a regulated investment company which may be taken into
				account as a dividend and as interest for purposes of the exclusion under
				section 116 shall not exceed the amount so designated by the company in a
				written notice to its shareholders mailed not later than 45 days after the
				close of its taxable year.
							(3)DefinitionsFor purposes of this subsection—
								(A)The term
				gross income does not include gain from the sale or other
				disposition of stock or securities.
								(B)The term
				aggregate dividends received includes only dividends described in
				section 116(d).
								(C)The term
				aggregate interest received includes only interest described in
				section
				116(c).
								.
				(7)Subsection (c) of
			 section 857 of such Code is amended by adding at the end the following new
			 paragraph:
					
						(3)Treatment as
				interest
							(A)In
				generalFor purposes of section 116, in the case of a dividend
				(other than a capital gain dividend, as defined in subsection (b)(3)(C))
				received from a real estate investment trust which meets the requirements of
				this part for the taxable year in which it paid the dividend—
								(i)such dividend
				shall be treated as interest if the aggregate interest received by the real
				estate investment trust for the taxable year equals or exceeds 75 percent of
				its gross income, or
								(ii)if clause (i)
				does not apply, the portion of such dividend which bears the same ratio to the
				amount of such dividend as the aggregate interest received bears to gross
				income shall be treated as interest.
								(B)Adjustments to
				gross income and aggregate interest receivedFor purposes of
				paragraph (2)—
								(i)gross income does
				not include the net capital gain,
								(ii)gross income and
				aggregate interest received shall each be reduced by so much of the deduction
				allowable by section 163 for the taxable year (other than for interest on
				mortgages on real property owned by the real estate investment trust) as does
				not exceed aggregate interest received by the taxable year, and
								(iii)gross income
				shall be reduced by the sum of the taxes imposed by paragraphs (4), (5), and
				(6) of section 857(b).
								(C)Aggregate
				interest receivedThe term aggregate interest
				received includes only interest described in section 116(c).
							(D)Notice to
				shareholdersThe amount of any distribution by a real estate
				investment trust which may be taken into account as interest for purposes of
				the exclusion under section 116 shall not exceed the amount so designated by
				the trust in a written notice to its shareholders mailed not later than 45 days
				after the close of its taxable
				year.
							.
				(8)The heading for
			 subsection (c) of section 857 of such Code is amended by inserting
			 and
			 interest after dividends.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
			
